Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38631 Filed 12/22/20 Page 1 of 33




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  PATTI JO CAHOO, KRISTEN MENDYK,
  KHADIJA COLE, HYON PAK, and
  MICHELLE DAVISON,

                        Plaintiffs,                          Case Number 17-10657
  v.                                                         Honorable David M. Lawson

  FAST ENTERPRISES LLC, CSG GOVERNMENT
  SOLUTIONS, STEPHEN GESKEY,
  SHEMIN BLUNDELL, DORIS MITCHELL,
  DEBRA SINGLETON, and SHARON
  MOFFET-MASSEY,

                    Defendants.
  __________________________________________/

             OPINION AND ORDER DENYING MOTION TO CERTIFY CLASS

         The five named plaintiffs, all former claimants in Michigan’s unemployment compensation

  system, allege that their constitutional right to due process of law was infringed when the

  defendants designed, built, and implemented an automated system to detect and punish individuals

  who submitted fraudulent unemployment insurance claims. They seek to certify an opt-out class,

  the definition of which has evolved throughout the case, with the pace of evolution accelerating

  during the briefing on this motion.

         In 2012, the State of Michigan’s Unemployment Insurance Agency (UIA) began using its

  Michigan Integrated Data Automated System (MiDAS) to investigate and adjudicate fraud cases

  against claimants. It remained operative until August 2015, when the UIA discontinued use of

  that system for that purpose. The named plaintiffs each were adjudicated as having submitted

  fraudulent claims and were assessed penalties and interest, collected in some instances by seized

  income tax refunds and wage garnishments. They were denied due process, they say, because
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38632 Filed 12/22/20 Page 2 of 33




  MiDAS failed to provide adequate notice of the fraud accusations and automatically adjudicated

  fraud claims through the rote operation of built-in decision trees that rigidly were applied either

  through automation or by UIA functionaries. They wish to represent a class of “[a]ll persons

  whose fraud determinations were made using the MiDAS system in any way from October 1, 2013

  until August 7, 2015,” which, they believe, consists of about 67,000 individuals. They propose

  four subclasses in the alternative.

         The plaintiffs have identified a number of faults with MiDAS, several of which support a

  claim for denial of due process. However, the evidence does not sustain the idea that all members

  of the main proposed class, or even the proposed subclasses, experienced the same problems with

  their MiDAS encounters or suffered the same consequences. Put another way in class-action

  parlance, except for the defendants’ accountability, the plaintiffs have not identified a decisive

  common issue “that is central to the validity of each one of the claims” of each one of the class

  members. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 349-50 (2011). And they have not established

  that the named plaintiffs’ experiences were typical of the other absent class members whose fraud

  claims were adjudicated at various stages of the MiDAS process. There is one group of potential

  plaintiffs whose claims may benefit from class treatment: those individuals adjudicated guilty of

  fraud solely because they did not return their questionnaires. But the named plaintiffs who fall in

  that category are not suitable class representatives because their individual circumstances —

  particularly their failure to list the cause of action in their bankruptcy schedules — subject them

  to unique and individual defenses that threaten to become the focus of the litigation and consume

  a significant measure of their time and energy. Finally, although many class members’ claims

  raise legitimate grievances, the plaintiffs have not demonstrated that the class-action structure is

  superior to other methods of claim resolution. The motion to certify a class will be denied.



                                                  -2-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38633 Filed 12/22/20 Page 3 of 33




                                               I. Facts

         Under the Michigan Employment Security Act (MESA), an individual may be eligible for

  benefits if she is unemployed, registers for and actively seeks work, and is available to perform

  suitable full-time work. Mich. Comp. Laws § 421.28. A claimant also must show that he was

  neither fired for misconduct nor voluntarily left employment without good cause. Once the UIA

  determines that a claimant meets the basic requirements for benefits, the claimant must report

  biweekly to the Agency to maintain her eligibility. The claimant must answer a series of questions

  by phone through the Michigan Automated Response Voice Interactive Network (MARVIN) or

  by accessing the Michigan Web Account Manager (MiWAM). Failure to answer truthfully can

  expose claimants to penalties.

         MiDAS is the UIA’s fraud-detection software that records and searches for inconsistencies

  in the data that might indicate fraud. The data originate from several sources, including a

  claimant’s benefits application and the bi-weekly updates. Employers also independently submit

  information about employees, including descriptions on why an employee was discharged and

  quarterly wages paid.

         MiDAS went live on October 1, 2013. One main function was to detect, investigate,

  adjudicate, and issue determinations in unemployment insurance matters, including fraud cases,

  and then to assess and collect penalties. Efficiency was to be achieved by automating certain

  stages in the process. Defendant CSG recommended the automaton to “reverse the Agency culture

  where staff is reluctant to render a determination of fraud because it is viewed as too punitive on

  the claimant.”

         Defendant FAST designed the platform to search for discrepancies in the records of

  unemployment compensation recipients, automatically determine whether the claimants



                                                  -3-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38634 Filed 12/22/20 Page 4 of 33




  committed fraud, and execute collection proceedings, which included intercepting tax refunds and

  garnishing wages.     MiDAS was intended to “increase timeliness and quality” of fraud

  determinations by using “system-assisted” adjudication.        The parties use the term “auto-

  adjudication,” although that nomenclature is not used consistently in the briefs. The plaintiffs

  allege that FAST programmed MiDAS with an inherent bias to find fraud.

         Auto-adjudication is a process. This system starts with the automated generation of a flag,

  then leads to the automated generation of questionnaires, then to an automated determination based

  on logic trees, followed by an automated generation of a notice of fraud determination, then

  automated collection activity. A human could perform one or more of these stages, except for the

  generation of the fraud questionnaire.

                                        A. Investigating Fraud

         A finding that a claimant is guilty of fraud requires a determination that the claimant

  received an overpayment of benefits, which was caused by an intentional and material

  misrepresentation or omission. Mich. Comp. Laws § 421.54(b). For the first step in the fraud

  adjudication process, MiDAS used an electronic “cross-matching” mechanism to alert the UIA

  when income was reported for claimants or when some activity affected a claimant’s eligibility for

  benefits. MiDAS cross-referenced income received in a fiscal quarter under each claimant’s Social

  Security number with the corresponding quarterly report of the claimant’s employer.

         The UIA requested that employers itemize the claimant’s earnings for each of the 13 weeks

  in a quarter. If an employer did not itemize the claimant’s earnings, MiDAS used an “income-

  spreading” formula, which prorated the claimant’s quarterly earnings in an equal amount for each

  of the 13 weeks. The UIA then determined that claimants were guilty of fraud if they received

  benefits during any of the weeks in the quarter, despite lacking evidence of actual earnings.



                                                  -4-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38635 Filed 12/22/20 Page 5 of 33




           If MiDAS detected that an employer paid a claimant within a quarter in which the claimant

  received unemployment benefits, the issue was “flagged” as potentially fraudulent. MiDAS then

  sent a questionnaire to a claimant (Form 1713).

           If a claimant had a MiWAM account, the questionnaire would be posted to that account.

  For claimants who chose the paperless “Go Green” option, MiDAS sent a generic email to the

  claimant’s last email on file, notifying them to check their MiWAM account for correspondence.

  The emails did not inform claimants that the correspondence concerned eligibility or potential

  fraud.

           If a claimant did not “Go Green,” the questionnaire was mailed to the claimant’s last

  address on file. The UIA made no effort to ascertain whether the email or physical addresses of

  former claimants were still valid; the claimants were responsible for keeping their contact

  information current. Moreover, regular mail was frequently returned to the UIA as undeliverable,

  but the UIA took no steps to update MiDAS to indicate that the residential addresses were no

  longer current. MiDAS continued to send correspondence to the same undeliverable addresses.

           The questionnaire posed two questions: “Did you intentionally provide false information

  to obtain benefits you were not entitled to receive?”, and “Why do you believe you were entitled

  to benefits?” The second question included the following multiple choice options:

     1.    I needed the money
     2.    I had not received my payment when I reported for benefits
     3.    I reported the net dollar amount instead of the gross dollar amount paid
     4.    I did not understand how to report my earnings or separation reason
     5.    I thought my employer reported my earnings for me
     6.    Someone else certified (reported) for me
     7.    Someone else filed my claim for me
     8.    Other

           Because MiDAS was set up to review claims from the six preceding years, questionnaires

  were sent to claimants whose benefits had expired already. The system did not provide any other

                                                   -5-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38636 Filed 12/22/20 Page 6 of 33




  means of notifying claimants of the questionnaire’s existence. Unless a questionnaire actually was

  sent to a claimant or that claimant regularly checked her MiWAM account, that claimant received

  no notice of the alleged fraud flag.

                            B. Fraud Adjudication, Notices, and Collection

         MiDAS’s automation implemented a series of “logic trees,” which engaged binary if-then

  paths that led to certain adjudicatory results. A path was determined by a claimant’s response to

  the questionnaire or by a failure to respond at all.

         Failure to respond timely to a questionnaire (10 days for “green” claimants and 14 days for

  those corresponding via paper) resulted in a default determination that the claimant knowingly and

  intentionally misrepresented or concealed information to receive benefits unlawfully. According

  to a Department of Labor monitoring report, “Most of the intentional misrepresentation cases

  reviewed were auto-adjudicated due to the claimant’s failure to return the questionnaire.” ECF

  No. 433-17. When a claimant did respond to the questionnaire, MiDAS’s programming, based on

  its logic trees, found intentional fraud whenever a claimant chose answers 1, 6, or 7 to question

  two on the form, even if she indicated that she did not intentionally provide false information.

  MiDAS had no programming that permitted it to determine whether a claimant actually

  intentionally misled the UIA or concealed information.

         Once a default fraud determination was made, MiDAS automatically issued three notices.

  First, it issued a primary “Notice of Determination” (Form 1302), which explained why the UIA

  believed it overpaid (i.e., a claimant quitting a job voluntarily, failure to report wages earned, etc.)

  but not its reasoning for why it believed the plaintiff’s alleged misrepresentation was intentional.

  For example, the primary notice issued to plaintiff Patty Jo Cahoo read:

         Issues and Sections of Michigan Employment Security Act involved: Voluntary
         Quit and 29(1)(a).

                                                    -6-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38637 Filed 12/22/20 Page 7 of 33




         You quit your job with RANDSTAND EMPLOYMENT SOLUTIONS LP on
         January 11, 2013 due to other personal reasons.
         Your leaving was voluntary and not attributable to the employer.
         You are disqualified for benefits under the MES Act, Sec. 201(a). Rework begins
         with week ending January 19, 2013. You will not receive benefits until you satisfy
         the rework requirements.
         Rework Requirements: Claimant is disqualified until completion of a $4,344.00
         earnings rework requirements which has been satisfied.
         Calculation of interest and penalty amount is shown later on this form.
         If you disagree with this determination, refer to “Protest Rights on the reverse side
         of this form.

  Cahoo Primary Determination Notice, ECF No. 461-18, PageID.28597-600. MiDAS then

  automatically generated a second “Notice of Determination” (also designated as Form 1302),

  which generally informed the claimant that his actions misled or concealed information to obtain

  benefits. It also announced that benefits were terminated on any active claims. Cahoo’s second

  notice read:

         Issues and Sections of Michigan Employment Security Act involved:
         Misrepresentation and 62(b).
         Your actions indicate you intentionally misled and/or concealed information to
         obtain benefits you were not entitled to receive.
         Benefits will be terminated on any claims active on January 05, 2013 [(the mail
         date was May 27, 2015)].
         You are disqualified for benefits under MES Act, Sec. 62(b). Restitution is due
         under MES Act, Sec. 62(A). The wages used to establish your claim are cancelled
         and no further benefits will be paid based on those wages. In addition, you are
         required to pay the penalty assessed based on this determination under MES Act,
         Sec. 54(b). If the amount of restitution due is less than $500, the penalty is double
         the restitution due, except that for a subsequent intentional representation the
         penalty amount is four times the restitution due. If the amount of restitution due is
         $500 or more, the penalty is four times the restitution due.
         Calculation of interest and penalty amount is shown later on this form.
         If you disagree with this determination, refer to “Protest Rights on the reverse side
         of this form.

  Cahoo Second Notice of Determination, ECF No. 399-29, PageID.17636.

         After that, MiDAS sent a “List of Overpayments,” which demanded payment of actual

  benefits overpaid as well as a statutory penalty for fraudulent misrepresentation of two to four



                                                 -7-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38638 Filed 12/22/20 Page 8 of 33




  times that amount, depending on whether the value of improper payments equaled or exceeded

  $500. It also alerted the claimant that the charges would accrue interest at a rate of one percent

  per month.

         The first two notices have the same title and same form numbers, but different contents.

  Further, the notices did not reference each other and often had different case numbers.

         The reverse side of the primary determination notice indicated that the claimant was

  entitled to appeal a determination of fraud to an Administrative Law Judge (ALJ) within 30 days.

  The notices did not inform claimants about their abilities to file late appeals for good cause.

  Because of errors notifying claimants, many claimants did not become aware of their assessments

  until after the appeal deadlines passed.

         If a claimant did not appeal the determination within 30 days, MiDAS automatically issued

  a letter (Form 1088) demanding that the claimant pay restitution, a penalty, and accrued interest.

  The delinquency statements explain that the UIA may collect the charges by intercepting state and

  federal income tax refunds, garnishing wages, or litigation. If a claimant failed to pay the charges

  voluntarily, MiDAS issued tax refund intercepts to the IRS and State of Michigan. And if

  intercepting a claimant’s tax refunds did not satisfy the claimant’s debt, the UIA then garnished

  her wages.     The plaintiffs allege that tax intercept and wage garnishment notices were

  automatically sent by MiDAS in the same manner as all other correspondence from the UIA, with

  the same absence of measures to ensure that claimants received actual notice.

                                        C. Human Involvement

         The plaintiffs originally alleged that the UIA hardly ever employed any human review

  when making these automated determinations between October 2013 and August 2015. The

  plaintiffs have since abandoned that position but maintain that the human oversight was cursory at



                                                  -8-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38639 Filed 12/22/20 Page 9 of 33




  best. According to MiDAS’s Implementation Specifications, “[i]ssues may be configured to be

  auto-adjudicated, have system-led adjudication, or be adjudicated solely based on staff input.”

  MiDAS Nonmonetary Determinations Implementation Specification, ECF No. 385-1,

  PageID.16806

         UIA employee Kristine Kratz testified that MiDAS adjudicated fraud in “stages,” which

  were identified as “created,” “opened,” “pending fact finding,” “determination issued,” and “issue

  closed.” Kratz Dep., ECF No. 399-28, PageID.17628. If the word “batch” appeared next to any

  stage, it signified that MiDAS had changed the status automatically. A human could perform any

  of these stages, except for the generation of the fraud questionnaire. Human involvement could

  only be established if a staff member edited the file, which could be seen in the system.

         MiDAS could open cases by using the “cross-matching” system discussed above. Staff

  members also could open a fraud investigation based on a hard copy objection mailed in by an

  employer. MiDAS or the staff member would then update the case from “opened” to “pending

  fact finding,” and the claimant’s name would appear next to that stage on MiDAS’s “Nonmonetary

  issue” screen. MiDAS then automatically generated the fraud questionnaires, which the system

  processed for those who chose to correspond online.             For claimants who chose mail

  correspondence, staff members could click on a screen to indicate that the UIA never received a

  response or they could enter the response manually. In both instances, staff members or MiDAS

  would update the case from “pending fact finding” to “pending adjudication,” and their name

  would appear next to that stage.

         MiDAS then would make an automated fraud determination, usually at night, based on the

  UIA’s logic trees. Staff members could also make the fraud determinations based on the same

  logic trees.   In either instance, the case would be staged from “pending adjudication” to



                                                  -9-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38640 Filed 12/22/20 Page 10 of 33




  “determination issued” to “issue closed,” and the name of whoever prompted the decision would

  appear beside the stages on the “Nonmonetary Issue” screen. MiDAS then would automatically

  issue a notice of determination.

                                      D. The End of Auto-Adjudication

         In April 2015, a putative class of plaintiffs sued state officials in their official capacities

  alleging constitutional violations relating to UIA’s fraud adjudication practices. See Zynda v.

  Arwood, 175 F. Supp. 3d 791 (E.D. Mich. 2016). In August 2015, the UIA turned off MiDAS’s

  auto-adjudication processes for claimant fraud.

         On February 2, 2017, the Zynda parties entered into a settlement agreement in which the

  UIA agreed to review determinations of claimant fraud that had been reached while it was using

  the auto-adjudication functionality. The UIA decided to review all fraud determinations from

  October 2013 through August 2015, even though it estimated that only about 14.8% of those

  determinations potentially resulted from what the Zynda plaintiffs referred to as “auto-

  adjudication.” The examiners during the Zynda review overturned all fraud adjudications that

  were based on a claimant’s failure to respond to fact finding.

                                       E. Governmental Review

                     1. 2015 DOL Monitoring Report and 2016 Follow Up Letter

         On November 13, 2015, the United States Department of Labor issued a Monitoring Report

  of the UIA’s adjudication practices. It found that the State’s practices violated section 303 of the

  Social Security Act, 42 U.S.C. § 503(a), in six ways, five of which are relevant to this case: (1) the

  UIA determined willful misrepresentation without staff intervention to assess credibility and

  intent, often based on a claimant’s failure to respond, (2) overpayments were sometimes

  established based on estimated wages (via prorated “income spreading”), (3) fraud questionnaires



                                                  -10-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38641 Filed 12/22/20 Page 11 of 33




  provided limited choices for claimants to explain themselves, (4) questionnaires and fraud

  determination notices did not clearly state the issue or reason for the UIA’s suspicion, and (5) the

  UIA did not monitor the system for undeliverable email and did not systematically check on

  whether a claimant’s account was opened. 2015 DOL Monitoring Report, ECF No. 461-8.

               2. Auditor General July 2015 Memorandum and April 2016 Audit Report

           The Michigan Office of the Auditor General also reviewed the UIA’s MiDAS procedures.

  In July 2015, it issued a performance memorandum in which it found that the “UIA did not

  effectively and efficiently process claimant and employer mail that was returned undeliverable.”

  2015 Auditor General Memorandum, ECF No. 461-13, PageID.28466.

           The next year, the Auditor General issued a performance audit in April 2016 in which it

  found that the UIA “needs to improve its efforts to obtain and/or consider supporting information

  and provide claimants with the facts and rationale when it determines that claimants provided false

  or misleading information” to “help claimants better understand the allegations against them to

  make informed decisions on their next course of action.” Auditor General 2016 Performance

  Audit, ECF No. 461-13, PageID.28472.          The Auditor General considered this a “material

  condition,” — the highest category of importance. Id. at PageID.28516. It also found a “reportable

  condition” (of lesser importance) that the “UIA did not effectively and efficiently process claimant

  and employer mail that was returned undeliverable and without a forwarding address.” Id. at

  28472.

                                           F. The Plaintiffs

                                          1. Patti Jo Cahoo

           Patti Jo Cahoo collected unemployment benefits from January 12 through June 29, 2013.

  She chose to go paperless, directing the UIA to provide her with email alerts. Shortly after Cahoo



                                                 -11-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38642 Filed 12/22/20 Page 12 of 33




  went “green,” her former employer protested her eligibility, alleging that she voluntarily quit. On

  May 2, 2014, a UIA examiner, “robinson12,” reviewed Cahoo’s file and opened a fraud case. That

  caused the MiDAS system automatically to post a fraud questionnaire on Cahoo’s MiWAM

  account and send her an email notifying her to check her account. Cahoo alleges that she was

  unaware of the posting and did not respond.

         More than one year later, the UIA determined that Cahoo committed fraud based on her

  failure to respond, and MiDAS issued two notices of determination, both dated May 27, 2015. Her

  Primary Notice of Determination explained that she “quit [her] job with Randstad Employment

  Solutions on January 11, 2013 due to other personal reasons,” and that her “leaving was voluntary

  and not attributable to the employer.” Her Secondary Notice of Determination accused her of

  “intentionally misle[adding] and/or conceal[ing] information to obtain benefits [she] was not

  entitled to receive.” Attached to the secondary notice was a list of overpayments charging Cahoo

  $7,095.00 for overpayment and $28,380.00 as a penalty.

         Cahoo alleges that she was unaware of the fraud determination and did not hear about the

  determination until she filed for bankruptcy “months later.” Her deposition testimony contradicts

  that position; she testified that she may have had at least some notice. She also conceded that the

  fraud questionnaire and notices of determination were posted on her MiWAM account, which the

  record reflects someone checked 22 times between the time the questionnaire was sent in 2014 and

  when the fraud determinations were issued in May 2015. She also admitted to deleting regularly

  UIA notifications sent to her email address and neglecting to read UIA letters posted on her

  MIWAM account.

         On September 22, 2016, Cahoo filed for Chapter 7 bankruptcy; she received a discharge

  on January 15, 2017. She did not list her claim in this case in her bankruptcy petition, but she



                                                 -12-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38643 Filed 12/22/20 Page 13 of 33




  included her UIA debts in her schedule of liabilities. On January 4, 2017, the UIA filed an

  adversary complaint, opposing the discharge of the UIA debt based on Cahoo’s alleged fraud. But

  around February 3, 2017, Cahoo received a redetermination of her fraud case under Zynda, which

  overturned her fraud determination. The parties stipulated to dismiss the adversary proceeding on

  February 16, 2017.

         The UIA’s designated witness, Kevin Smith, reviewed Cahoo’s file and opined that UIA

  examiners were involved in Cahoo’s overpayment determination and that a UIA claims examiner

  took the actions that led to the determination. However, he “didn’t see [the] staging screen” for

  Cahoo’s intentional misrepresentation case, which indicated that some stages proceeded by

  “batch.”

                                          2. Kristen Mendyk

         Kristen Mendyk received unemployment benefits from July 2, 2011 to March 31, 2012.

  She chose to receive correspondence from the UIA by mail. Based on an employer protest, the

  UIA investigated her for fraud in 2012 and again in 2013.            The UIA sent her two fraud

  questionnaires, one on July 20, 2012 (pre-MiDAS) and the other on November 4, 2013. The UIA

  sent the questionnaires to an address Mendyk provided in Saint Charles, Michigan, where her ex-

  husband lived. However, she testified that she moved out in 2011, briefly returned from March to

  June 2014, then left again after she could not reconcile with him.

         Mendyk alleges that she never received the questionnaires and therefore never responded.

  In November 2013 and January 2014, the UIA adjudicated three claims of fraud against her: one

  dated November 1, opened by “wisemans 1” and adjudicated by “batch”; one dated November 8,

  2013; and another adjudication on January 14, 2014. The fraud determinations also went to the

  Saint Charles, Michigan address where Mendyk no longer resided.



                                                 -13-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38644 Filed 12/22/20 Page 14 of 33




         On February 25, 2014, the UIA sent a monthly delinquency statement charging Mendyk

  $9,355.00 for overpayment, penalty charges of $22,702.00, and $691.15 for interest. The UIA

  intercepted Mendyk’s federal tax refund and garnished her wages between May 2014 and July

  2016, collecting a total of $5,983.71 from her. Mendyk alleges that she did not learn about the

  fraud determinations until she attempted to file another claim in 2017. She acknowledged,

  however, that she had to keep her address current with the UIA. Moreover, her claim files reflect

  that she began checking her MiWAM account regularly since January 10, 2014.

         The UIA eventually reconsidered Mendyk’s determination in response to a DOL review of

  MiDAS auto-adjudications. On October 12, 2016, a UIA employee mailed her a redetermination

  notice, but it was returned as undeliverable. Between December 30, 2014 and October 12, 2016,

  several letters that the UIA sent to Mendyk were returned and marked “return to sender,” or “not

  deliverable as addressed,” including a 2014 letter attempting to collect $30,080 and the 2016

  redetermination notice.

         Mendyk filed for Chapter 13 bankruptcy on December 16, 2016; the UIA filed an adversary

  proceeding contesting dischargeability. Although Mendyk included her UIA debts on her schedule

  of liabilities, she did not list the cause of action she asserts in this case. She was represented by

  counsel in her bankruptcy and discussed this action with him. On February 28, 2017, Mendyk

  informed her Chapter 13 trustee of her potential due process claim, which the trustee authorized

  her to pursue. She later entered into a consent judgment with the UIA on April 12, 2017, in which

  she admitted to the alleged fraud and agreed to pay $6,793.70. She received a discharge on July

  24, 2018.

         The UIA’s designated witness, Katherine Potter, reviewed Mendyk’s file and opined that

  a UIA examiner made Mendyk’s fraud determinations. The file indicated that stages opened,



                                                  -14-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38645 Filed 12/22/20 Page 15 of 33




  pending factfinding, and pending adjudication were made by “wisemans 1;” and pending

  adjudication, redetermination issued, and case closed by “batch.”

                                           3. Khadija Cole

         Khadija Cole received unemployment benefits from March 1 through June 28, 2014 and

  opted for email correspondence with the UIA. After suspecting that she failed to disclose vacation

  pay for the week of March 1, 2014, despite repeatedly certifying that she was not receiving such

  payments, the UIA posted a fraud questionnaire to her account on October 3, 2014. The UIA also

  detected earning discrepancies for the weeks of April 5 to June 28, 2014, and on February 12,

  2015, MiDAS issued another questionnaire inquiring about unreported wages. On both occasions,

  MiDAS generated an email instructing Cole to check her MiWAM account.

         Cole never responded to the questionnaires, and on October 16, 2014 and February 26,

  2015, the UIA determined that Cole committed fraud.                 MiDAS issued corresponding

  redetermination notices to her MiWAM account.

         Cole insists that she never received any emails, fraud questionnaires, fraud determinations,

  or notices of the fraud charges against her whatsoever. Cole testified that she first learned about

  the fraud determinations when she received a statement of debt by mail from the UIA around the

  summer of 2016. However, the record reflects that someone frequently logged into her MiWAM

  account, including before the UIA sent the first fraud questionnaire in October 2014, and after it

  issued the second determination notice in February 2015. The UIA ultimately assessed $4,950 for

  overpayment and $19,346 as a penalty.

         Cole’s claim file reveals extensive adjudication activity by “batch.”        The first case

  concerned vacation pay during one week in March 2014 (received, created, opened, and pending

  fact finding by “puskarm”; pending fact finding, pending adjudication, redetermination issued, and



                                                 -15-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38646 Filed 12/22/20 Page 16 of 33




  issue closed by “batch.”). Cole alleges that the UIA improperly flagged the second case based on

  MiDAS’s “income spreading” programming. As evidence, she points to the UIA’s “Notice of

  Redetermination” issued on February 27, 2015, which found that she received exactly $733.45 in

  wages every week between April 5 and June 28, 2014. MiDAS also issued a list of overpayments,

  stating that it overpaid exactly $362.00 each week between April 5 and June 28, 2014, and charged

  her $4,706 for overpayment and $18,824.00 as a penalty.

         On October 3, 2016, Cole filed for Chapter 13 bankruptcy. In her petition, she included

  her UIA debts on her schedule of liabilities, but she did not list her cause of action in this case as

  an asset. She was represented by counsel during her bankruptcy proceedings and discussed this

  lawsuit with him. While her bankruptcy was pending, Cole admitted to committing fraud and

  entered into a consent judgment with the UIA on March 29, 2017. Her bankruptcy proceedings

  are ongoing.

                                          4. Michelle Davison

         Michelle Davison received unemployment benefits from May 25 through November 23,

  2013, and from March 22 through July 19, 2014.             She applied for her second round of

  unemployment benefits on March 17, 2014, contending that her employer laid her off. She opted

  for regular mail correspondence and directed the UIA to contact her through an address on Leerda

  Street in Flint, Michigan.

         Davison’s former employer protested her eligibility around March 2014, alleging that she

  voluntarily quit. A UIA employee opened an investigation on October 7, 2014, and MiDAS sent

  a fraud questionnaire to Davison’s designated address the following day. She never responded.

         Davison testified that she likely was no longer living at that address, had never received

  the questionnaire, and was unable to respond. Her recollection, though, was quite foggy; she



                                                  -16-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38647 Filed 12/22/20 Page 17 of 33




  testified that she could not remember exactly when she moved from the listed address. On October

  22, 2014, the UIA mailed a notice of determination to the Flint address stating that she was

  ineligible for benefits. The notice was returned as undeliverable on November 11, 2014.

         On December 29, 2014, Davison called the UIA to unlock her MiWAM account, and

  during that call, she updated her address to reflect that she was residing at Resource Genesee, a

  homeless shelter on Saginaw Street in Flint, Michigan.          The UIA never resent the fraud

  questionnaire, nor did it do anything to verify that Davison received it.

         On January 15, 2015, the UIA issued a fraud determination to Davison’s updated address

  and assessed $6,222 for overpayment and $740 as a penalty. Davison alleges that she never

  received any correspondence and first learned about the fraud determination from the IRS when

  the UIA intercepted her 2015 federal tax refund. However, she admitted that she did not check

  her mail consistently, and the record is devoid of evidence that the 2015 fraud determination was

  ever returned to the UIA as undeliverable. Although she opted for mail correspondence, Davison’s

  claim files indicate that she frequently checked her MiWAM account in 2014 and 2015. She

  eventually filed a late appeal of her fraud determination after her Zynda review and prevailed on

  May 8, 2017.

         The UIA’s designated witness, Jessica Hart, reviewed Davison’s file and opined that a UIA

  examiner made Davison’s fraud determinations. “Batch” appears beside only one entry in the

  relevant time period, which changed the stage of Davison’s case from “pending fact finding to

  pending adjudication.”     The names of UIA employees appear beside every other entry.

  Additionally, claims examiner Chris Corey swore in an affidavit that he adjudicated Davison’s

  case “based upon the information [he] would have had at the time the determination was issued,”

  and that it was approved by his manager.



                                                  -17-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38648 Filed 12/22/20 Page 18 of 33




                                             5. Hyon Pak

          Hyon Pak received unemployment benefits from September 24, 2011 through March 3,

  2012. Before the UIA implemented MiDAS, it opened a fraud investigation and sent Pak three

  pre-MiDAS questionnaires by mail on September 24, 2012. The first two concerned employer

  Express Services, and the third addressed employer Eagle Industries. He responded to all three on

  September 26, 2012.        On October 8, 2012, Pak received two more pre-MiDAS fraud

  questionnaires, one regarding Express Services, the other regarding Eagle Industries. He did not

  respond to them, apparently believing they were duplicates.

          About a year later (and after MiDAS rolled out), Pak chose to “go green” and provided the

  UIA with his email address. About one year after “going green,” on December 29, 2014, the UIA

  posted four fraud determinations on Pak’s MiWAM account, all of which were adjudicated by

  MiDAS. The System had gone back over two years to review Pak’s September 26, 2012 responses

  to the UIA’s questionnaires. However, a staff member had to enter his responses into MiDAS and

  open the fraud investigation because the old questionnaires prompted handwritten responses.

  About four hours after the employee opened Pak’s cases, “batch” changed the stages from

  “pending adjudication” to “issue closed.”      The UIA issued determination notices that day,

  December 29, 2014. UIA employee Mandy Brickel, remarkably, testified that she saw no evidence

  of auto-adjudication on Pak’s case, and Pamela Sagady swore that she adjudicated Pak’s claims

  “based upon the information [she] would have had at the time . . . , including the fact that he had

  a prior 2012 determination of fraud.” She explained that “Pak did not respond to the factfinding

  he was sent; had he responded, I would have reviewed and considered his responses in adjudicating

  the issues in his case.”




                                                 -18-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38649 Filed 12/22/20 Page 19 of 33




         Pak alleges that he was unaware of the fraud determinations until 2016, when the UIA

  intercepted his federal tax refund. But during his deposition, he conceded that the UIA posted the

  correspondence on his MiWAM account, and that someone (possibly his wife) accessed his

  account on December 29, 2014 and January 2, 2015 — right after the UIA emailed him to check

  his account. He filed an untimely appeal in 2017, but the UIA eventually reversed Pak’s fraud

  determinations after it permitted him to appeal again.

                                             II. Discussion

         The plaintiffs’ remaining claim in this case is that the defendants deprived them of their

  property without due process when MiDAS determined that they had committed fraud when

  applying for and receiving unemployment compensation benefits. They seek to recover the

  consequential damages that flowed from those determinations; they already have received

  equitable relief in the form of re-adjudications of the fraud accusations as a result of the Zynda

  settlement. It appears that during the time it was operational, MiDAS was involved in some way

  in adjudicating the fraud cases of 67,740 individuals, according to an excel spreadsheet that the

  State of Michigan produced. The plaintiffs seek to sweep all of those people into a class under

  Federal Rule of Civil Procedure 23(b)(3) now defined as:

         All persons whose fraud determinations were made using the MiDAS system in
         any way from October 1, 2013 until August 7, 2015.

  Alternatively, the plaintiffs seek to certify the following four subclasses:

         a. All claimants who received a fraud determination and received fraud
            questionnaire Form 1713.
         b. All claimants who received a fraud determination and received fraud
            determination Form 1302.
         c. All claimants who received an automated default determination of fraud based
            on prorating earnings weekly over a quarterly earning period.
         d. All claimants who received an automated default determination of fraud based
            on selecting multiple choice answers 1, 6, or 7 to the fact finding questionnaire.



                                                  -19-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38650 Filed 12/22/20 Page 20 of 33




         A class action is an “exception to the usual rule that litigation is conducted by and on behalf

  of the individual named parties only”; it “provides a procedure by which the court may exercise

  . . . jurisdiction over the various individual claims in a single proceeding.” Califano v. Yamasaki,

  442 U.S. 682, 700-01 (1979). “[T]o justify a departure from that rule, ‘a class representative must

  be part of the class and “possess the same interest and suffer the same injury” as the class

  members.’” Dukes, 564 U.S. at 348-49 (quoting East Tex. Motor Freight Sys., Inc. v. Rodriguez,

  431 U.S. 395, 403 (1977). To ensure that is the case, a party seeking to certify a class must satisfy

  Rule 23(a)’s requirement of numerosity, commonality, typicality, and adequacy of representation.

  Clemons v. Norton Healthcare Inc. Ret. Plan, 890 F.3d 254, 278 (6th Cir. 2018). And the party

  must demonstrate that the class action fits within at least one of the three categories identified in

  Rule 23(b). Ibid.

                                            A. Numerosity

         Numerosity is shown when the number of potential plaintiffs is too large to make joinder

  practicable but not so large as to make administration impossible. Senter v. Gen. Motors Corp.,

  532 F.2d 511, 523 (6th Cir. 1976). There is no strict numerical test to determine when the class is

  large enough or its members too numerous to be joined under the Federal Rules of Civil Procedure.

  Id. at 523 n.24. “When class size reaches substantial proportions, however, the numerosity

  requirement is usually satisfied by the numbers alone.” Ross v. Abercrombie & Fitch Co., 257

  F.R.D. 435, 442 (S.D. Ohio 2009).

         A class of 67,740 individuals certainly is large enough to satisfy this requirement. Some

  of the defendants, however, contend that the list that yielded that number is misleading because it

  includes both staff-adjudicated and auto-adjudicated fraud determinations. It may be true that

  some of the individuals’ claims were adjudicated with human input. But that is irrelevant, since



                                                  -20-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38651 Filed 12/22/20 Page 21 of 33




  the plaintiffs made clear that when they say that cases were “auto-adjudicated,” they mean they

  were subject to the automated process of the MiDAS system regardless of human involvement.

  And there apparently is no dispute that all the people named in the list furnished by the State were

  subjected to MiDAS’s decision trees in some way.

           The numerosity requirement is satisfied.

                                           B. Commonality

           Commonality means that “there are questions of law or fact common to the class.” Fed.

  R. Civ. P. 23(a)(2). Not all questions of law and fact raised in the complaint need be common.

  Olden v. LaFarge Corp., 203 F.R.D. 254, 269 (E.D. Mich. 2001), aff’d, 383 F.3d 495 (6th Cir.

  2004).    But “[c]ommonality requires the plaintiff to demonstrate that the class members ‘have

  suffered the same injury.’” Dukes, 564 U.S. at 349-50 (quoting Gen. Tel. Co. of Sw. v. Falcon,

  457 U.S. 147, 157 (1982)). Here, the plaintiffs all contend that they suffered a violation of their

  right to due process of law when they were adjudicated as having committed fraud and their

  property was taken from them.         And federal law requires that claimants be provided an

  “[o]pportunity for a fair hearing, before an impartial tribunal, for all individuals whose claims for

  unemployment compensation are denied.” 42 U.S.C. § 503(a)(3).

           To succeed on their procedural due process claims, the plaintiffs must prove “three

  elements: (1) that they have a property interest protected by the Due Process Clause; (2) that they

  were deprived of this property interest [by a state actor]; and (3) that the state did not afford them

  adequate pre-deprivation procedural rights.” Cahoo v. SAS Analytics Inc., 912 F.3d 887, 900 (6th

  Cir. 2019) (citing Hahn v. Star Bank, 190 F.3d 708, 716 (6th Cir. 1999)). It is not hard to find

  commonality among all putative class members on the first two elements. Each had a property

  interest in receiving unemployment compensation benefits, and each apparently was deprived of



                                                  -21-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38652 Filed 12/22/20 Page 22 of 33




  some measure of that benefit when MiDAS labeled them a fraudster. It is the third element that is

  the crux of this lawsuit, and it is the one that is the most problematic.

         A fundamental aspect of adequate pre-deprivation procedural rights that the Due Process

  Clause demands is notice and the opportunity to be heard. Goldberg v. Kelly, 397 U.S. 254, 267

  (1970). The notice must be “reasonably calculated, under all of the circumstances, to apprise

  interested parties of the pendency of the action and afford them an opportunity to present their

  objections,” and “must afford a reasonable time for those interested to make their appearance.”

  Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306, 314 (1950). Whatever device the

  local government chooses for giving notice, it must after all be “through means that ‘one desirous

  of actually informing the absentee might reasonably adopt.’” Ming Kuo Yang v. City of Wyoming,

  Michigan, 793 F.3d 599, 602 (6th Cir. 2015) (quoting Mullane, 339 U.S. at 315). And when the

  chosen method fails, “it must take ‘additional reasonable steps’ to notify the interested party.” Id.

  at 603 (citing Jones v. Flowers, 547 U.S. 220, 234 (2006)).

         The record in this case contains strong evidence that MiDAS’s built-in procedures failed

  to satisfy rudimentary due process requirements.           For instance, the MiDAS-issued fraud

  questionnaires were not reasonably calculated to apprise claimants of the fraud charge against them

  because they did not provide adequate notice of the plaintiffs’ alleged misconduct and prevented

  them from intelligently objecting to the possibility of losing their benefits and being accused of

  fraud. The same fault can be found with the fraud determination notices. Although the primary

  determination notices (re: overpayment) provided a basic explanation, the secondary determination

  notice (re: fraud) did not explain why the UIA believed that claimants’ representations were

  knowingly or intentionally false. Moreover, the notices did not provide an opportunity for pre-

  deprivation review.



                                                   -22-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38653 Filed 12/22/20 Page 23 of 33




           Similarly, MiDAS’s manner of notifying claimants of the proceedings against them by

  email was not reasonably calculated to apprise claimants of the pendency of the action and afford

  them an opportunity to present their objections. The emails did not include copies of the UIA

  correspondence, did not inform claimants that the correspondence concerned benefits eligibility or

  potential fraud, and did not include any warnings or any sense of urgency.

           The UIA’s use of “auto-adjudication,” that is, determining fraud (which required a finding

  of intentionality) by the rote application of MiDAS’s decision trees, likely deprived some

  claimants of the opportunity for a fair hearing before an impartial decisionmaker. That fault was

  particularly apparent when automated fraud adjudication was based on a failure to respond.

           Likewise, MiDAS’s use of income-spreading deprived some claimants of the opportunity

  for a fair hearing before an impartial decisionmaker. Although prorating earnings is not inherently

  problematic when used to investigate overpayment, a fraud adjudication based on nothing but a

  conflict with prorated earnings is neither fair nor impartial.

           To satisfy the commonality requirement, the claims “must depend on a common contention

  . . . of such a nature that is capable of classwide resolution — which means that determination of

  its truth or its falsity will resolve an issue that is central to the validity of each one of the claims in

  one stroke.” Dukes, 564 U.S. at 349-50. “It is not every common question that will suffice,

  however; at a sufficiently abstract level of generalization, almost any set of claims can be said to

  display commonality. What we are looking for is a common issue the resolution of which will

  advance the litigation.” Sprague v. Gen. Motors Corp., 133 F.3d 388, 397 (6th Cir. 1998) (en

  banc).

           Not all of MiDAS’s systemic faults affected each of the putative class members in the same

  way. For some, the notices were confusing. Others did not even receive a notice (and therefore



                                                     -23-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38654 Filed 12/22/20 Page 24 of 33




  could not have been confused by them). Some putative class members suffered fraud adjudications

  for failing to respond, some out of neglect and others due to not receiving notification that the

  questionnaires had been sent or because they did not receive them at all. Some, but not all, were

  victimized by the income-spreading formula that may have attributed earnings incorrectly to weeks

  when no work was performed. And the level of human input into the decision-making process

  varied from case to case.

         Whether the UI furnished adequate process through MiDAS at all of these stages is

  necessary to determine liability for various class members. But there is no single answer to these

  questions that can advance the litigation for the class as a whole within a level of specificity that

  is acceptable. And an overriding question as to all of the putative class members is whether they

  received actual notice of the charges and proceedings. See Krueger v. City of Eastpointe, 452 F.

  Supp. 3d 679, 690 (E.D. Mich. 2020) (“If an individual did not receive procedurally adequate

  notice but was notified in fact that the government intended to deprive the individual of property

  or a liberty interest, no claim under procedural due process will lie.”). That determination requires

  claimant-specific answers. And all of this undercuts a finding of commonality.

         Nonetheless, there is one area that fits with Dukes’s rubric: the accountability of the

  separate defendants for MiDAS’s systemic flaws and their impact on the class members. Although

  the Supreme Court in Dukes “elevate[d] the [Rule 23](a)(2) inquiry so that it is no longer ‘easily

  satisfied,” Dukes, 546 U.S. at 375 (Ginsburg, J., concurring in part), the plaintiffs have met the

  commonality requirement on that question. A decision on the defendants’ responsibility for

  creating and launching a fraud adjudication system that foreseeably would deny claimants notice

  and a proper determination of intent-based liability without an opportunity to be heard in their




                                                  -24-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38655 Filed 12/22/20 Page 25 of 33




  defense is “central to the validity of each one of the claims” and could be decided “in one stroke.”

  Dukes, 564 U.S. at 349-50.

         Deciding that question in the plaintiffs’ favor would not end the liability inquiry for each

  member of the class, for the reasons discussed above. But for the purposes of class certification,

  Rule 23(a) does not require a single answer to the ultimate question of liability; it simply requires

  “a common issue the resolution of which will advance the litigation.” Sprague, 133 F.3d at 397.

  The plaintiffs met the commonality requirement.

                                             C. Typicality

         The plaintiffs also must show that their claims, as “representative parties[,] are typical of

  the claims . . . of the class.” Fed. R. Civ. P. 23(a)(3). The named plaintiffs’ claims are typical if

  they “arise[] from the same event or practice or course of conduct that gives rise to the claims of

  other class members, and if [their] claims are based on the same legal theory.” In re Am. Med.

  Sys., Inc., 75 F.3d 1069, 1082 (6th Cir. 1996) (internal quotation marks omitted); see also Sprague,

  133 F.3d at 399 (stating that the essence of typicality boils down to the notion that “[a]s goes the

  claim of the named plaintiff, so go the claims of the class”). Typicality requires that a “‘sufficient

  relationship exist[ ] between the injury to the named plaintiff and conduct affecting the class, so

  that the court may properly attribute a collective nature to the challenged conduct.’” Stout v.

  Byrider, 228 F.3d 709, 717 (6th Cir. 2000) (quoting Sprague, 133 F.3d at 399).

         It has been said that the commonality and typicality requirements “‘tend to merge.’” Ball

  v. Union Carbide Corp., 385 F.3d 713, 728 (6th Cir. 2004) (quoting Rutherford v. City of

  Cleveland, 137 F.3d 905, 909 (6th Cir. 1998)). Together they “serve as guideposts for determining

  whether under the particular circumstances maintenance of a class action is economical and

  whether the named plaintiffs’ claim and the class claims are so interrelated that the interests of the



                                                  -25-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38656 Filed 12/22/20 Page 26 of 33




  class members will be fairly and adequately protected in their absence.” Rutherford, 137 F.3d at

  909.

          It is here that the plaintiffs stumble. “[C]lass certification is inappropriate where a putative

  class representative is subject to unique defenses which threaten to become the focus of the

  litigation.” Baffa v. Donaldson, Lufkin & Jenrette Secs. Corp., 222 F.3d 52, 59 (2d Cir. 2000)

  (internal quotation marks and citation omitted). Patti Jo Cahoo, Khadija Cole, and Kristen Mendyk

  each filed for bankruptcy before filing this action, and the defendants argue forcefully that they

  either are not the real parties in interest or they are judicially estopped from bringing their claims

  because they failed to disclose their property interests in this litigation to their bankruptcy trustees.

  The plaintiffs insist that this issue is a red herring and does not destroy typicality. But “unique

  defenses will destroy typicality . . . ‘where the defenses against the named representatives are

  likely to usurp a significant portion of the litigant’s time and energy, and there is a danger that the

  absent class members will suffer if their representative is preoccupied with defenses unique to it.’”

  Willis v. Big Lots, Inc., 242 F. Supp. 3d 634, 646 (S. D. Ohio 2017) (quoting Bentley v. Honeywell

  Int'l, Inc., 223 F.R.D. 471, 484 (S.D. Ohio 2004)). The real-party-in-interest and judicial estoppel

  defenses already have dominated the merits motion practice in this case. They have taken center

  stage in a later-filed motion to dismiss raising a standing question, and they are one of the main

  focuses of the summary judgment briefing, not to mention the present motion. The issue is not

  trivial and will continue to distract the three plaintiffs from the merits of their due process claims.

          At first blush, Michelle Davison and Hyon Pak appear to have claims typical of many

  members of the class: that MiDAS made fraud determinations based only on the failure to respond

  to the questionnaires due to the rote application of the logic trees the defendants built into the

  system. However, their individual circumstances vary significantly. Davison never received the



                                                    -26-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38657 Filed 12/22/20 Page 27 of 33




  fraud questionnaire because she moved to a different address than the one the UIA had on file.

  Even though she subsequently updated her address, MiDAS never re-issued the fraud

  questionnaire to her.

         Pak, on the other hand, received three fraud questionnaires in 2012 (before MiDAS became

  operational and before the UIA updated the questionnaires). He replied to those questionnaires

  but failed to reply to follow-up questionnaires, mistakenly believing they were duplicates. Pak

  eventually opted to “go green,” and the UIA posted four MiDAS fraud determinations on Pak’s

  MiWAM account two years later, in December 2014. However, a staff member entered his 2012

  responses into MiDAS and opened the fraud issues because the old questionnaires called for

  handwritten responses. Pak alleged that he was unaware of the fraud determinations until 2016,

  when the UIA intercepted his federal tax refund. But during his deposition, he conceded that the

  UIA sent notices online as he requested, and that someone (possibly his wife) accessed his

  MiWAM account on the same day the UIA emailed him to check his account.

         The plaintiffs take great pains to show that the crux of their class action is both the

  substance and manner of notice. But Davison and Pak offer nothing concerning the substance of

  the notice provided by the UIA, as they contend that they never actually received the MiDAS-

  generated questionnaires or fraud determinations. That leaves the question of the sufficiency of

  delivering notice, but Davison and Pak have divergent circumstances about the manner in which

  they were notified about their fraud adjudications, and Pak faces a significant challenge proving

  that he was not actually aware of the fraud determinations.

         And the use of subclasses does not fix the adequacy problem. Sprague v. General Motors

  Corporation explains why. In that case, the plaintiffs brought contract and estoppel claims on

  behalf of a class of early retirees who alleged that GM promised them free medical coverage in



                                                -27-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38658 Filed 12/22/20 Page 28 of 33




  retirement. Sprague, 133 F.3d at 395. The en banc court held that the plaintiffs fell short of

  establishing typicality because “[s]ome class members may have signed the same form, some may

  have received the same documents, or some may have attended the same meetings about the early

  retirement program, but taken as a whole the class claims were based on widely divergent facts.”

  Id. at 399. The plaintiffs’ solution to those differing circumstances was to propose four subclasses

  that depended on which forms (if any) class members had signed. Id. at 397. But the subclasses

  “did not solve the problem” as they “are not a substitute for compliance with Rule 23.” Id. at 399.

  n.9; see Rombiero v. Unumprovident Corp., 385 F. App’x 423, 432 (finding no typicality because

  even though “all of the plaintiffs might have been subjected to some or all of [the defendant’s]

  alleged wrongful practices” that “does not eliminate need for individualized assessment as to the

  ultimate propriety of benefits decisions affecting each and every class member”).

         The named plaintiffs all attack various aspects of the MiDAS adjudication processes and

  seek to hold the defendants accountable for their respective roles in designing and implementing

  the system. But each appears to have been harmed by different flaws in the system, which may

  have had due process violations built in at several stages of its fraud detection and adjudication

  procedure. Many members of the putative class may share their respective complaints. But the

  named plaintiffs’ claims are not typical of the class as a whole, as they have defined it, or any of

  the proposed subclasses.

                                    D. Adequacy of Representation

         This finding dovetails into the fourth prerequisite for class certification: that “the

  representative parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

  23(a)(4); see also In re Am. Med. Sys., 75 F.3d at 1083. “Adequate representation” invokes two

  inquiries: (1) whether the class counsel are “qualified, experienced and generally able to conduct



                                                  -28-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38659 Filed 12/22/20 Page 29 of 33




  the litigation” and (2) whether the named plaintiffs have interests that are “antagonistic” to the

  other class members. Stout, 228 F.3d at 717. “Interests are antagonistic when there is evidence

  that the representative plaintiffs appear unable to vigorously prosecute the interests of the class.”

  Id. at 717. As the Sixth Circuit has noted, “[t]he adequate representation requirement overlaps

  with the typicality requirement because in the absence of typical claims, the class representative

  has no incentives to pursue the claims of the other class members.” In re Am. Med. Sys., 75 F.3d

  at 1083.

          There is no dispute on the first point. None of the defendants question the qualifications

  of plaintiffs’ counsel or argue that they cannot vigorously prosecute the interests of the class.

  Class counsel are experienced litigators who have done extensive work in identifying,

  investigating, and litigating the potential claims in this action.

          However, because the claims of the named plaintiffs are not typical of the proposed class

  as a whole, there is good reason to question whether they will “adequately protect the interests of

  the class.” Fed. R. Civ. P. 23(a)(4). Each of these plaintiffs will try to make his or her case by

  exposing a particular flaw in a system with many faults. That effort would not necessarily conflict

  with the claims of absent class members who were harmed by other aspects of MiDAS that

  trenched upon due process rights. But neither would it promote (or protect) those interests. And

  none of these plaintiffs has been harmed by the procedures identified in three of the four proposed

  subclasses.

          In addition, the ongoing issues regarding Cahoo’s, Cole’s, and Mendyk’s bankruptcy

  filings render them inadequate class representatives for the same reason it renders their claims

  atypical. That remains true, even if their respective bankruptcy trustee could take over their claim.

  See Griffith v. Javitch, Block & Rathbone, LLP, 358 B.R. 338, 341-42 (S.D. Ohio 2007) (“except



                                                   -29-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38660 Filed 12/22/20 Page 30 of 33




  in unusual circumstances that do not exist here, a Chapter 7 trustee is not an adequate

  representative for a class of non-debtors, even if the class includes the debtor.”); Dechert v. Cadle

  Co., 333 F.3d 801 (7th Cir. 2003) (vacating district court’s class certification order appointing a

  Chapter 7 trustee as the class representative in a Fair Debt Collection Practices Action.).

                                  E. Predominance and Superiority

         “Rule 23(b)(3) classes . . . must meet predominance and superiority requirements, that is,

  ‘questions of law or fact common to class members [must] predominate over any questions

  affecting only individual members’ and class treatment must be ‘superior to other available

  methods.’” Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 466

  (6th Cir. 2017).

         A proposed class generally will fail the predominance test when “‘the legal or factual

  questions that qualify each class member’s case as a genuine controversy,’” are not “‘subject to

  generalized proof, and thus applicable to the class as a whole.’” Id. at 468 (quoting Amchem

  Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997), and Bridging Cmtys., Inc. v. Top Flite Fin. Inc.,

  843 F.3d 1119, 1124 (6th Cir. 2016)). The test is “more demanding” than the commonality

  determination. Comcast v. Behrend, 569 U.S. 27, 34 (2013). The analysis “begins, of course, with

  the elements of the underlying cause of action.” Erica P. John Fund, Inc. v. Halliburton Co., 563

  U.S. 804, 809 (2011). But beyond simply “advance[ing] the litigation,” Sprague, 133 F.3d at 397,

  the “key [to finding preponderance] is to identify[] the substantive issues that will control the

  outcome” of the case. Sandusky Wellness Ctr., 863 F.3d at 468 (citation omitted, alteration in

  original). “[C]ourts should ‘consider how a trial on the merits would be conducted if a class were

  certified.’” Id. (quoting Gene & Gene, LLC v. BioPay, LLC, 541 F.3d 318, 326 (5th Cir. 2008)).




                                                  -30-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38661 Filed 12/22/20 Page 31 of 33




         The defendants insist that individualized questions and circumstances permeate this action.

  In addition to the likelihood that each class member’s claim will focus on a discrete flaw in

  MiDAS, the defendants point out that each individual also may be subject to critical defenses, like

  actual notice of proceedings. See Krueger, 452 F. Supp. 3d at 690 (“If an individual did not receive

  procedurally adequate notice but was notified in fact that the government intended to deprive the

  individual of property or a liberty interest, no claim under procedural due process will lie.”); Hroch

  v. Omaha, 4 F.3d 693, 696 (8th Cir. 1993) (“Because [the plaintiff] had actual notice that the City

  intended to condemn all buildings on the premises, there was no procedural due process

  violation”); Roberts v. Girder, 237 F.Supp.3d 548, 555 (E.D. Ky. 2017) (“due process may be

  satisfied by actual notice of the decision to demolish the property and the consequences for failure

  to timely challenge the determination”). The determination of whether each claimant received

  actual notice “control[s] the outcome” of the claim as it relates to the manner of notice. Sandusky

  Wellness Ctr., 863 F.3d at 468.

         The plaintiffs argue that the manner of the notice was constitutionally deficient, but they

  also insist that the substance was deficient as well. Cf. Krueger, 452 F. Supp. 3d at 689 (“Plaintiff

  does not contest that the Forfeiture Notice meets this standard. It provides a description of the

  property seized, includes notice that the government intends to proceed with forfeiture, and details

  the procedures established”). However, the plaintiffs cite no authority suggesting that the deficient

  substance of notice cannot be cured by actual notice.

         This case is complex and, like MiDAS itself, involves many moving pieces and

  individualized considerations that are outcome determinative. Zinermon v. Burch, 494 U.S. 113,

  127 (1990) (due process “is a flexible concept that varies with the particular situation.”). The




                                                  -31-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38662 Filed 12/22/20 Page 32 of 33




  plaintiffs, therefore, have not demonstrated that the common questions presented predominate over

  the panoply of individualized considerations.

         “Analyzing superiority entails balancing ‘the desirability’ of class treatment with ‘the

  likely difficulties in managing a class action.’” Sandusky Wellness Ctr, 863 F.3d at 471 (quoting

  Fed. R. Civ. P. 23(b)(3)).     This case is fraught with individualized outcome-determinative

  considerations, and the plaintiffs have not identified a single course of wrongful conduct that ties

  every claim together. That renders the management of the class impracticable. Young v.

  Nationwide Mut. Ins. Co., 693 F.3d 532, 545 (6th Cir. 2012) (“[w]here many individual inquiries

  are necessary, a class action is not a superior form of adjudication.”).

                                             F. Issue Class

         The plaintiffs present a fallback argument that if their proposed class or subclasses are not

  certified, then the case could proceed as an issue class. “When appropriate, an action may be

  brought or maintained as a class action with respect to particular issues.” Fed. R. Civ. P. 23(c)(4).

  “Rule 23(c)(4) contemplates using issue certification to retain a case’s class character where

  common questions predominate within certain issues and where class treatment of those issues is

  the superior method of resolution.” Martin v. Behr Dayton Thermal Prod. LLC, 896 F.3d 405,

  413 (6th Cir. 2018). Under the “broad view” of Rule 23(c)(4) adopted by the Sixth Circuit, “courts

  apply [Rule 23(b)(3)’s] predominance and superiority prongs after common issues have been

  identified for class treatment under Rule 23(c)(4). The broad view permits utilizing Rule 23(c)(4)

  even where predominance has not been satisfied for the cause of action as a whole.” Id. at 411

  (citations omitted).

         The plaintiffs contend that the following common questions that would be suitable for issue

  certification: “method of notice, content of notice, failure to provide for a meaningful hearing and



                                                  -32-
Case 2:17-cv-10657-DML-RSW ECF No. 497, PageID.38663 Filed 12/22/20 Page 33 of 33




  failure to provide an impartial process.” Mot. Class Cert., ECF No. 278, PageID.8010. But these

  issues are not “common issues” among the class, that is, “one where the same evidence will suffice

  for each member to make a prima facie showing or the issue is susceptible to generalized, class-

  wide proof.” Tyson Foods, Inc. v. Bouaphakeo, --- U.S. ---, 136 S. Ct. 1036, 1045 (2016). “The

  predominance inquiry asks whether the common, aggregation-enabling, issues in the case are more

  prevalent or important than the non-common, aggregation-defeating, individual issues.” Tyson

  Foods, 136 S. Ct. at 1045.

         As discussed above, the manner of notice and the UIA’s failure to provide a meaningful

  hearing and impartial process are fact-intensive inquiries that still would fail the preponderance

  and commonality requirements of Rule 23(a)(2) and (b)(3), as the resolution of those issues would

  depend on whether the individuals received actual notice. And the certification of the plaintiffs’

  proposed issues would not be superior to individualized adjudication.

                                           III. Conclusion

         The plaintiffs have satisfied the numerosity requirement of Rule 23(a), and they have

  identified some questions common to their proposed class. But they have not satisfied the other

  requirements of Rule 23(a) or (b)(3).

         Accordingly, it is ORDERED that the plaintiffs’ motion to certify this case as a class action

  (ECF No. 278) is DENIED.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

  Date: December 22, 2020




                                                 -33-
